Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000638
                                                         22-OCT-2015
                                                         11:25 AM



                           SCWC-12-0000638

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Petitioner/Plaintiff-Appellee,

                                 vs.

         KILANI DEREGO, Respondent/Defendant-Appellant,

                                 and

         MICHAEL ROBLES, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000638; CR. NO. 10-1-1469)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
   and Circuit Judge Kubo, in place of McKenna, J., recused)

          Petitioner/Plaintiff-Appellee State of Hawaii’s

application for writ of certiorari filed on September 9, 2015, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, October 22, 2015.

James M. Anderson               /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama
Kevin O’Grady
for respondent                  /s/ Richard W. Pollack

                                /s/ Michael D. Wilson

                                /s/ Edward H. Kubo